 

Exhibit 10.2

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE ("Fifth Amendment") is made and entered into as of
September 11, 2017, by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,
a California corporation, as successor-in-interest to Mullrock 3 Torrey Pines,
LLC, a Delaware limited liability company ("Landlord") and OREXIGEN
THERAPEUTICS, INC., a Delaware corporation ("Tenant").

R E C I T A L S:

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated as of
December 7, 2007 (the "Original Lease"), as amended by (i) that certain First
Amendment to Lease dated as of September 23, 2008 by and between Landlord and
Tenant ("First Amendment"), (ii) that certain Partial Lease Termination
Agreement dated as of February 22, 2012 by and between Landlord and Tenant
("Agreement"), (iii) that certain Second Amendment to Lease dated as of
February 15, 2013 by and between Landlord and Tenant ("Second Amendment"), (iv)
that certain Third Amendment to Lease dated as of August 17, 2015 ("Third
Amendment") and (v) that certain Fourth Amendment to Lease dated as of October
25, 2016 whereby Landlord leased to Tenant and Tenant leased from Landlord
certain space located in two buildings (“Fourth Amendment”) located and
addressed at 3344 ("3344 Building") and 3366 ("3366 Building") North Torrey
Pines Court, La Jolla, California (3344 Building and 3366 Building are
hereinafter collectively referred to as the "Building").  The Original Lease, as
modified by the First Amendment, Agreement, Second Amendment, Third Amendment,
Fourth Amendment, and Fifth Amendment may be referred to herein as the "Lease";
and

 

WHEREAS, Mullrock 3 Torrey Pines, LLC, a Delaware limited liability company,
transferred all title and possession to The Regents of the University of
California, a California corporation, successor in interest by a Grant Deed
recorded on May 18, 2016; and

 

WHEREAS, The Regents of the University of California, a California corporation,
assumed all obligations under the Lease (hereinafter known as “Landlord”), and
Tenant agrees to attorn to Landlord.  Landlord warrants that Tenant is current
with its obligation to pay rent under the terms of the Lease; and

WHEREAS, by this Fifth Amendment, Landlord and Tenant desire to extend the Term
of the Lease and to otherwise modify the Lease as provided herein; and

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the Lease is amended as follows:

./

-///

 

 

 

 

--------------------------------------------------------------------------------

 

A G R E E M E N T:

1.The Existing Premises.  Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord 29,935 rentable and 27,524 usable square feet (consisting of 9,628
rentable and 8,584 usable square feet of space on the first (1st) floor of the
3344 Building [Suite 100] and 12,601 rentable and 11,234 usable square feet of
space on the second (2nd) floor of the 3344 Building [Suite 200] and 7,706
rentable and 6,499 usable square feet on the third (3rd) floor of the 3366
Building [Suites 301, 310, 320 and 322]) (collectively, the "Premises"), as more
particularly described in the Lease.

2.Extended Term.  The Lease Expiration Date shall be extended such that the
Lease shall terminate on February 29, 2020 ("Extended Expiration Date"). The
period from March 1, 2018, through the Extended Expiration Date specified above,
shall be referred to herein as the "Extended Term".

3.Monthly Basic Rent.  During the Extended Term, Tenant shall pay, in accordance
with the provisions of this Section 3, Monthly Basic Rent for the Premises as
follows:

 

Months of Extended Term

 

Monthly Basic Rent

 

Monthly Basic Rent Per Rentable Square Foot

3/1/18 - 2/28/19

 

$130,217.25

 

$4.35

3/1/19 – 2/29/20

 

$133,210.75

 

$4.45

4.Brokers.       Tenant represents and warrants to Landlord that it has not
engaged any broker, finder or other person who would be entitled to any
commission or fees in respect of the negotiation, execution or delivery of this
Lease with the exception of Hughes Marino Inc., and shall indemnify and hold
harmless Landlord against any loss, cost, liability or expense incurred by
Landlord as a result of any claim asserted by any such broker, finder or other
person, except Hughes Marino, Inc., on the basis of any arrangements or
agreements made or alleged to have been made by or on behalf of Tenant.  The
provisions of this paragraph shall not apply to brokers with whom Landlord has
an express written brokerage agreement.

 

5.CASP INSPECTION.   The Real Property (excluding tenant suites or employee only
areas) has undergone an inspection by a Certified Access Specialist (CASp), and
it was determined that the Real Property (excluding tenant suites or employee
only areas) did not meet all applicable construction-related accessibility
standards pursuant to California Civil Code §55.51 et seq.  To the best of
Landlord’s knowledge, there have been no modifications or alterations completed
or commenced between the date of the inspection and the Effective Date which
have impacted the Premises’ compliance with construction-related accessibility
standards.  Landlord has provided, at least forty-eight (48) hours prior to
execution of this Fifth Amendment, a copy of such CASp report to Tenant.  

 

./

-///

-2-

 

 

 

--------------------------------------------------------------------------------

 

Because a disability access inspection certificate, as described in subdivision
(e) of Section 55.53 of the California Civil Code, was not issued for the
Premises, Tenant is advised of the following (pursuant to Section 1938 of the
California Civil Code):

 

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

 

Accordingly, the parties hereby agree that Tenant shall have the right, but not
the obligation, to have a CASp inspect the Premises and determine whether the
Premises complies with all of the applicable construction-related accessibility
standards under state law.  If it is determined that the Premises do not meet
all applicable construction-related accessibility standards, then Tenant shall
promptly make, as soon as reasonably possible, but subject to Section 10 hereof,
any repairs necessary to correct violations of construction-related
accessibility standards identified by such inspection, at Tenant’s sole cost and
expense.  

6.Signing Authority.  Each individual executing this Fifth Amendment on behalf
of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Fifth Amendment
and that each person signing on behalf of Tenant is authorized to do so.

7.Counterparts.  This Fifth Amendment to Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

./

-///

-3-

 

 

 

--------------------------------------------------------------------------------

 

8.No Further Modification.  Except as set forth in this Fifth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Lease on
the date first written above.

 

LANDLORD:

 

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, a California corporation

 

 

By:

/s/ Jeff W. Graham

 

 

Jeff W. Graham

 

 

Executive Director, Real Estate

 

 

 

 

Date:

9/11/2017

 

 

TENANT:

 

OREXIGEN THERAPEUTICS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Michael A. Narachi

 

By:

/s/ Jason A. Keyes

 

 

 

 

 

Print Name:

Michael A. Narachi

 

Print Name:

Jason A. Keyes

 

 

 

 

 

Title:

President & CEO

 

Title:

SVP & CFO

 

 

 

 

 

Date:

8/31/2017

 

Date:

8/31/2017

 

./

-///

-4-

 

 

 